The opinion of the court was delivered by
Powers, J.
The plaintiff, as collector of taxes for the town of Brownington, seeks to collect sundry taxes assessed against the defendant on the grand list of that town for the years 1881 and 1882. The defendant urges sundry objections to both said grand lists, claiming that both are illegal as bases for taxation, some of which wo are required to notice.
The case .shows that the only attempted compliance with sec. 331, R. L., requiring the listers to lodge in the town clerk’s office, on or before April 25; the personal lists of all tax]layers, was a paper purporting to he an alphabetical list of the personal lists of persons therein named which was not signed, certified, or authenticated in any manner by the listers, but bore an endorsement, " Personal Lists, 1881,” on the back thereof. The defendant’s name and list were wholly omitted from this paper, but in the annual grand list of-that year, completed and filed on the 15th day of May, the defendant’s list was made up by doubling the listers’ appraisal of his real estate and his assessment for money on hand, debts due, etc.
On or before May 3d, the listers left at the defendant’s dwelling-house' a written notice that he was assessed for debts *30duo, oto., and of the time and place where they would hear persons aggrieved by their assessments.
On the 27th day of October, 1882, the legislature passed an act providing that, the grand lists of the town of Erownington for the years 1<SH1 and 1882 as to all taxes assessed thereon, and to be assessed on said list of 1882, are declared legal and valid. ’
The effect of legislation of this character upon illegal grand lists was considered by this court in the case of Smith v. Hard, ante, heard with this case. It was there held that if the thing omitted to be done by the listers, and which constitutes the defect in the proceedings was a thing which the legislature might have dispensed with by a prior statute, it might equally well dispense-with it by a subsequent or retrospective statute.
The paper purporting to be the personal list in the year 1381 was not made in compliance with sec. 331, R. L. It was even more defective than a like document described in Smith v. Hard, ante. The defendant’s name and list were entirely omitted, so his personal list was, in fact, never lodged at all in the town clerk’s office.
It is argued that the written notice left at the dwelling-house of the defendant answered the requirements of the statute, but we cannot so hold. The personal list required to be lodged in the town clerk’s office is an assessment judicially fixed by the listers, of which all taxpayers may and must take notice. The written notice required by the statute to be given to persons assessed for money, etc., is a mere nolice, not an asceasment. The statute does not require the listers to'inform such persons of the amount for which they have assessed them, but merely the fact that an assessment of that character has been made, and of the time and place for hearing grievances. This notice can only have the legal effect given it by the statute, and cannot, upon sound principles, be construed as an assessment in fact. The personal list is the judicial determination of the listers of the amount of the taxpayer’s personal estate that *31should outer into the annual grand list to be completed in May. Notice of this assessment or judgment must be given to the taxpayer; and the listers in the first instance, and the selectmen, on appeal, are constituted the courts To hear'liis -grievances. In this case no judgment fixing the defendant’s personal list was over passed by the listers in legal form, and thus he never had occasion for appearing before them to lie heard.
Following the reasoning of Smith v. Hard, it is clear that the defendant’s' grand list for the year 1881 was fatally defective in.a matter of substance which affected his rights ; and thus the legislature had no power to cure the defect by the Act of 1882.
No defects in the annual grand list for 1882, completed on the 15th day of May, are pointed out, and such list is to be treated as valid. But it is insisted that the quadrennial list of real estate made in 1882, and which entered into the list upon which some of the taxes of that year now sued for wore assessed was illegal, and therefore the taxes assessed upon the grand list, made up in part of it, are not collectible.
The law required the listers, in 18c82, to appraise the taxable real estate in each town, and return the list thereof to the town clerk’s office on or Indore the first Tuesday in July, and to attach to such list so returned a certificate signed by a majority of the listers, and verified by oath in the following form : " We do solemnly swear that we have set down all the real estate situated in the town of according to the best of our information, and we have appraised the same at its just value in money.”
A subsequent section provides that a person aggrieved by the • appraisal of the listcu-s may, within throe days after the first Tuesday in July, appeal to the board of civil authority for relief in the premises. '
In this case the certificate and oath above referred to were not attached to the quadrennial appraisal until September 14, 1882, although the evidence tended to show that such appraisal, in fact, was lodged in the town clerk’s office as early as July 1st.
*32Thia quadrennial appraisal of real estate is' to stand for lour years ; and it is dear tlrat the rights of taxpayers are quilo as deeply concerned as in the case of their personal lists. 'The appraisal, as made by the listers, and completed and returned to the town clerk’s office, is a determination of the listers as to the value of each taxpayer’s real estate, which will conclude him unless ho can change it on a hearing before the civil authority. No man’s property can be taken from him under the guise of taxation, or otherwise, for the public use, unless he has the opportunity to be heard in the premises. In this case the defendant had no opportunity for such hearing. There was no legal appraisal in the town clerk’s office that affected his rights. lie was not bound to notice a document that bore no attestation of its character and no verification of its correctness.
In this particular case the quadrennial appraisal was, for a further reason, void as to the defendant, as the listers doubled their appraisal of his real estate, and thus, to this extent, exposed him to the payment of twice as much tax as other, citizens ivere liable to pay. This was clearly illegal. No list can be doubled except such as the taxpayer, in the first instance, is called upon to make himself, lie has no part in making or returning the quadrennial list, and no laches can be imputed to him in relation to it.
We hold that this quadrennial list Avas illegal as to this defendant, for that, as made and certified, he AAras deprived of the opportunity of contesting it on appeal; and, secondly, because the listers appraised and -set down the defendant’s real estate at double the valuó at Avhich other real estate in toAvn Avas assessed; and that all taxes assessed upon grand lists into A\diich it enters arc illegal.
The curative Act of 1882 does not, in terms, refer to the quadrennial list, and cannot fairly be said to refer to it. But if it did, the defects pointed out are so substantial that, for reasons above given, it Avas beyond the poAver of the legislature to make it valid. The legislature has no poAver, by *33antecedent or subsequent legislation, to tax one man double what it does ¡mother on the same class of property, nor to assess him anything without an opportunity to lie heard. In Exchange Bank Taxes, 31 Fed. Rep. 101, it is said: “Under the power of taxation the property of the citizens is appropriated to the public use to the extent to which he should contribute to the public revenues, and he is liable to have a demand established against him, on the judgment of others, regarding the sum he should justly or equitably contribute. He cannot be deprived of his property, even under the law of eminent domain, without due process of law, or, in other words, without notice and an opportunity to be heard; and this is essential to every proceeding which affects rights of property. * * * And it is stated in general terms by a text writer of high authority that a validating act cannot cure the illegality of an assessment made Avithout notice to the persons interested.”
The legislature could not, on sound constitutional principles, provide in advance that a citizen’s property could be taken under the form of a tax for the public use Avithout giving him the opportunity to be heard respecting its valuation, and for this reason could not validate such taking by a subsequent statute passed after such taking.
The case shoAvs that the defendant neglected to return an inventory of his taxable estate in 1881 and 1882, as required by the Act of 1880, and in consequence thereof the listers doubled his grand list for purposes of taxation.
The Act of 1880 made it the duty of taxpayers to return a SAvorn inventory of their taxable estate, and on refusal so to do empowered the listers to ascertain the amount of such estate, and set the same in the list at double its appraised value. The defendant contends that this act is unconstitutional; that it imposes ¡i penalty upon delinquent taxpayers Avithout the opportunity of a jury trial; results in unequal taxation, and takes property without due process of law, or contrary to the law of *34the land. If the act is chargeable with any of these infirmities the defendant’s contention is sound.
The defendant is bound to contribute his equal share towards the public revenues of the toAvn. That share is measured by the ratio which the amount of his property subject to taxation boars to all other taxable property in town. All taxation must be uniform and equal. Every taxpayer is interested in having every other taxpayer pay his proper share of taxes. Every taxpayer’s taxable estate must be ascertained in some Avay; and the law, in providing that each person shall return his own taxable estate, takes notice of the obvious fact that he knows best what taxable estate he has, and he therefore should l)e obligated to return it.
The statute empowering the listers to double the appraised value of such taxable estate which they may bo able to find belonging to a recusant taxpayer, in no sense imposes a penalty upon such taxpayer. It is merely a method of making his list. If the taxpayer refuses to return the proper taxable estate necessary to enable the listers to make an assessment that will work, out equality in taxation, as between him and all other taxpayers, the law declares that his taxable estate shall be double the value of what the listers may bo able to find. The taxpayer has his choice between the two modes of ascertaining his taxable estate and'by refusing the mode that is certain to work equality, he cannot complain of results that follow his own obstinacy.
He is not sentenced to pay a penalty,.but voluntarily consents that the listers may make his list in the manner prescribed for all such cases.
There is nothing to show that on being doubled the defendant is compelled to pay more than his proper share of taxes, and in the absence of such proof we cannot presume it.
Nor does the statute take the taxpayer’s property contrary to the law of the land.
“ Duo process of law” is not necessarily process according to the course of the common law, but process according to the *35course of proceedings applicable to the subject-matter, and conformable to those general rules that affect all persons alike. Judge Cooley says : “ Due process of law in each particular case means such an exertion of the powers of government as the settled maxims of law permit and sanction, and under such safeguards for the protection of individual rights as those maxims prescribe for the class of casen to which the one in question belongs.” Con. Lim. 350.
Government must have the public revenues, and obviously cannot postpone their collections to await the determination of a common law trial to see if it is entitled to them. It must, from necessity, proceed in a summary way, not omitting, however, those safeguards that protect individual rights. Its right to levy taxes is determined the moment the individual comes under the protection of its laws ; and the only question open between it and its citizens is one of method in the enforcement of such right. If its method is one that in its intended and normal workings will result in equal and uniform taxation as between all its citizens, and the right of hearing upon alleged errors is preserved, such method is due process of law. All such rights are preserved in the statute in question; and we discover nothing in its.letter or spirit that contravenes any provisions of the State or Federal Constitutions, or is subversive of those fundamental principles of justice in which the “ law of the land” has its root.
Judgment reversed, and new trial granted.